                       Case 3:19-cv-05773-EMC Document 49 Filed 05/14/20 Page 1 of 3


            1    GIBSON, DUNN & CRUTCHER LLP                  NICHOLS KASTER, LLP
                 JASON C. SCHWARTZ (pro hac vice)             MATTHEW C. HELLAND, SBN 250451
            2      jschwartz@gibsondunn.com                     helland@nka.com
                 NAIMA L. FARRELL (pro hac vice)              DANIEL S. BROME, SBN 278915
            3      nfarrell@gibsondunn.com                      dbrome@nka.com
                 1050 Connecticut Avenue, N.W.                235 Montgomery Street, Suite 810
            4    Washington, D.C. 20036                       San Francisco, CA 94104
                 Telephone: 202.955.8500                      Telephone: 415.277.7235
            5    Facsimile: 202.467.0539                      Facsimile: 415.277.7238
            6    RACHEL S. BRASS, SBN 219301                  KAPLAN LAW FIRM, PLLC
                   rbrass@gibsondunn.com                      AUSTIN KAPLAN (pro hac vice)
            7    JOSEPH A. GORMAN, SBN 267553                   akaplan@kaplanlawatx.com
                   jgorman@gibsondunn.com                     406 Sterzing Street
            8    555 Mission Street, Suite 3000               Austin, TX 78704
                 San Francisco, CA 94105                      Telephone: 512.553.9390
            9    Telephone: 415.393.8200                      Facsimile: 512.692.2788
                 Facsimile: 415.393.8306
          10                                                  Attorneys for Plaintiffs
                 Attorneys for Quantcast Corporation
          11

          12
                                               UNITED STATES DISTRICT COURT
          13
                                            NORTHERN DISTRICT OF CALIFORNIA
          14
                 TAG BROWN, individually and on behalf of      CASE NO. 3:19-cv-05773-EMC
          15     all others similarly situated,
                                                               JOINT CASE MANAGEMENT
          16                          Plaintiff,               STATEMENT
          17            v.                                     Action Filed:   September 13, 2019
          18     QUANTCAST CORP.,                              Hon. Edward M. Chen
          19                          Defendant.
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                               JOINT CASE MANAGEMENT STATEMENT
                                                    CASE NO. 3:19-CV-05773-EMC
                       Case 3:19-cv-05773-EMC Document 49 Filed 05/14/20 Page 2 of 3


            1            Pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure and Civil Local Rule
            2    16-10, and in accordance with the Clerk’s March 13, 2020 Clerk’s Notice, Dkt. 48, Plaintiff Tag Brown
            3    and opt-in Plaintiffs Sam Awrabi, Tyler Berg, Pierce McManus, Andrea Primer, and Jalen Ransome
            4    (“Plaintiffs”) and Defendant Quantcast Corporation (“Quantcast,” and collectively, the “Parties”),
            5    hereby submit the following Joint Case Management Statement.
            6            1.      On December 11, 2019, this Court granted Quantcast’s motion to compel arbitration
            7    and stayed the case. Order Granting Def.’s Mot. to Compel Arbitration and Staying Case, Dkt. 42.
            8            2.      Due to the stay in the case, the Court rescheduled the initial case management confer-
            9    ence set for January 2, 2020 to March 19, 2020, and ordered the parties to submit a case management
          10     statement by March 12, 2020. Clerk’s Notice, Dkt. 43.
          11             3.      The Parties submitted a case management statement on March 12, 2020, informing the
          12     Court that the Parties had been engaging in settlement negotiations. Joint Case Management Statement,
          13     Dkt. 47.
          14             4.      The Court then rescheduled the initial case management conference to May 21, 2020,
          15     and directed the Parties to submit an updated case management statement by May 14, 2020. Clerk’s
          16     Notice, Dkt. 48.
          17             5.      Since the Court issued its Order, the Parties have continued to engage in settlement
          18     negotiations.
          19             6.      The Parties respectfully submit that due to the stay in the case, the Court need not ad-
          20     dress the subjects set forth in Rule 16(c) of the Federal Rules of Civil Procedure and the Standing Order
          21     for All Judges of the Northern District, at this time. Nor should the Court set a schedule for discovery,
          22     motions practice, or trial.
          23             This report is filed by Rachel S. Brass. All other signatories listed, and on whose behalf the
          24     filing is submitted, concur in the filing’s content and have authorized the filing.
          25

          26

          27

          28

Gibson, Dunn &                                                       1
Crutcher LLP
                                                 JOINT CASE MANAGEMENT STATEMENT
                                                      CASE NO. 3:19-CV-05773-EMC
                      Case 3:19-cv-05773-EMC Document 49 Filed 05/14/20 Page 3 of 3


            1    Dated: May 14, 2020
            2
                 GIBSON, DUNN & CRUTCHER LLP
            3
                                                   By: /s/ Rachel S. Brass
            4                                          Rachel S. Brass
            5                                      GIBSON, DUNN & CRUTCHER LLP
                                                   JASON C. SCHWARTZ (pro hac vice)
            6                                       jschwartz@gibsondunn.com
                                                   NAIMA L. FARRELL (pro hac vice)
            7                                        nfarrell@gibsondunn.com
                                                   1050 Connecticut Avenue, N.W.
            8                                      Washington, D.C. 20036
                                                   Telephone:    202.955.8500
            9                                      Facsimile:    202.467.0539
          10                                       RACHEL S. BRASS, SBN 219301
                                                     rbrass@gibsondunn.com
          11                                       JOSEPH A. GORMAN, SBN 267553
                                                     jgorman@gibsondunn.com
          12                                       555 Mission Street, Suite 3000
                                                   San Francisco, CA 94105
          13                                       Telephone:    415.393.8200
                                                   Facsimile:    415.393.8306
          14
                                                   Attorneys for Quantcast Corporation
          15
                                                   By:       /s/ Matthew C. Helland
          16                                                 Matthew C. Helland
          17                                       NICHOLS KASTER
                                                   MATTHEW C. HELLAND, SBN 250451
          18                                         helland@nka.com
                                                   DANIEL S. BROME, SBN 278915
          19                                         dbrome@nka.com
                                                   235 Montgomery Street, Suite 810
          20                                       San Francisco, CA 94104
                                                   Telephone:    415.277.7239
          21                                       Facsimile:    415.277.7238
          22                                       KAPLAN LAW FIRM, PLLC
                                                   Austin Kaplan (pro hac vice)
          23                                         akaplan@kaplanlawatx.com
                                                   406 Sterzing St.
          24                                       Austin, TX 78704
                                                   Telephone: 512.553.9390
          25                                       Facsimile: 512.692.2788
          26                                       Attorneys for Plaintiffs
          27

          28

Gibson, Dunn &                                           2
Crutcher LLP
                                         JOINT CASE MANAGEMENT STATEMENT
                                              CASE NO. 3:19-CV-05773-EMC
